DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2021 and 05/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (hereinafter Chen), U.S. Publication No. 2018/0219654, in view of Lin et al., (hereinafter Lin), NPL “5G New Radio: Unveiling the Essentials of the Next Generation Wireless Access Technology”.

As per claim 1, Chen discloses a method of wireless communication at a user equipment (UE) [Abstract, fig. 25, paragraphs 0007, (method for wireless communication at a first wireless device (e.g., UEs 115))], comprising: 
determining, by the UE [fig. 1, UE (UEs 115)], a half-duplex configuration for use in communicating with an access point [paragraphs 0006, 0042, 0061, 0134, determining, by the UE, a half-duplex configuration for use in communicating with an access point (wireless device 1805 that supports half-duplex operation in NR systems)], 
determining a direction for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, determining a direction for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot)]; and 
transmitting or receiving according to the direction for the slot and the half-duplex configuration [paragraphs 0061, 0064, 0072, 0117, 0182, transmitting or receiving according to the direction for the slot and the half-duplex configuration (transitioning between configurations (or link directions) may be based on a type or capability (e.g., half-duplex configuration); UE 115 may determine a duration of a transition period between the first symbol period and the second symbol period, where the duration of the transition period is based at least in part on a structure of the first slot)].
Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) 
However, Lin teaches each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline [fig. 5, pages 3, 6, 7, each slot of the half-duplex configuration (duplexing options supported in NR) including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline (5G NR PDCCH and PUCCH; short PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 2, Chen discloses the method of claim 1, 
wherein the half-duplex configuration defines a timing gap between uplink slots, a timing gap between downlink slots, or a timing gap between uplink slots and downlink slots [fig. 5, paragraphs 0047, 0058, 0067, 0072, 0104, wherein the half-duplex configuration defines a timing gap between uplink slots, a timing gap between downlink slots, or a timing gap between uplink slots and downlink slots ((e.g., symbol blanking) UE 115-a may use this time to transition between an uplink and downlink configuration; UE 115 scheduled for simultaneous uplink and downlink communication may refrain from communicating)].

As per claim 3, Chen discloses the method of claim 2, 
wherein the timing gap is predetermined, signaled to the UE, or derived from a timing for the PDCCH [paragraphs 0067, 0072, 0084, wherein the timing gap is predetermined, signaled to the UE, or derived from a timing for the PDCCH (base station 105 may configure the UE 115 to refrain from communicating in a specific link direction)].

As per claim 4, Chen discloses the method of claim 1, Chen does not explicitly disclose wherein determining the direction for the slot comprises determining the direction based on a semi-static configuration for the UE.
However, Lin teaches wherein determining the direction for the slot comprises determining the direction based on a semi-static configuration for the UE [fig. 5, page 3, 4, wherein determining the direction for the slot comprises determining the direction based on a semi-static configuration for the UE (semi-statically configured UL/DL configuration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including a semi-static configuration for the UE as taught by Lin because it would provide Lin, pages 2, 7].

As per claim 5, Chen discloses the method of claim 1, wherein determining the direction for the slot comprises: 
determining a direction for each of a plurality of channels within the slot based on a configuration for each of the plurality of channels [paragraphs 0005, 0050, 0067, 0081, determining a direction for each of a plurality of channels within the slot based on a configuration for each of the plurality of channels (communication in different link directions)]; and 
determining the direction for the slot based on a priority rule when two of the plurality of channels are configured for different directions [paragraphs 0044, 0051, 0083, 0089, 0096, 0109, determining the direction for the slot based on a priority rule when two of the plurality of channels are configured for different directions (priority associated with each carrier (e., channels); establish different priorities for communication on resources of different channels)].

As per claim 6, Chen discloses the method of claim 5, Chen does not explicitly disclose wherein at least one of the plurality of channels is dynamically configured by downlink control information on the PDCCH.
However, Lin teaches wherein at least one of the plurality of channels is dynamically configured by downlink control information on the PDCCH [pages 3, 4, wherein at least one of the plurality of channels is dynamically configured by downlink control information on the PDCCH (the network can dynamically inform the UE to switch to a wider bandwidth for reception)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including wherein at least one of the plurality of channels is dynamically configured as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 7, Chen discloses the method of claim 5, 
wherein the priority rule indicates an order of channels [paragraphs 0051, 0083, 0085, 0089, 0096, 0103, wherein the priority rule indicates an order of channels (base station 105 may establish different priorities for communication on resources)].

As per claim 8, Chen discloses the method of claim 1, 
wherein the UE is configured to transmit a demodulation reference signal (DMRS) across a plurality of slots, wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration is further based on the DMRS for the slot [paragraphs 0057, 0058, wherein the UE is configured to transmit a demodulation reference signal (DMRS) across a plurality of slots, wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration is further based on the DMRS for the slot (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol (i.e., symbol 540))].

As per claim 9, Chen discloses the method of claim 8, 
wherein the direction is downlink and transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS in symbols that do not collide with a downlink transport block or measurement [paragraphs 0058, 0082, 0095, 0102, 0108, 0179, wherein the direction is downlink and transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS in symbols that do not collide with a downlink transport block or measurement (uplink transmissions and downlink transmissions scheduled during the same symbol period on these cells may interfere with each other (e.g., for half-duplex UEs 115); various interference mitigation techniques)].

As per claim 10, Chen discloses the method of claim 8, 
wherein the direction is uplink when a DMRS is scheduled for transmission [paragraphs 0026, 0043, 0058, 0082, 0086, wherein the direction is uplink when a DMRS is scheduled for transmission (UE may be scheduled (or required) to transmit uplink signals)].

As per claim 11, Chen discloses the method of claim 8, 
wherein the UE abstains from transmitting the DMRS when the direction is downlink [paragraphs 0047, 0051, 0058, 0097, wherein the UE abstains from transmitting the DMRS when the direction is downlink (UE 115-a may refrain from communicating during one or more subsequent symbol periods to allow sufficient time to transition to a downlink configuration)].

As per claim 12, Chen discloses the method of claim 8, further comprising 
receiving a configuration indicating whether to transmit the DMRS in a downlink slot [paragraphs 0057, 0058, receiving a configuration indicating whether to transmit the DMRS in a downlink slot (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol)].

As per claim 13, Chen discloses the method of claim 8, 
wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS according to a priority indication for an uplink transmission [paragraphs 0051, 0058, 0083, 0089, 0096, 0109, wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS according to a priority indication for an uplink transmission].

As per claim 14, Chen discloses the method of claim 13, Chen does not explicitly disclose wherein the priority indication is one of a downlink control information (DCI) format, a DCI bit field, a radio network temporary identifier (RNTI), a control resource set (CORESET) or search space set index, or a logical channel.
page 6, wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel (PDCCHs are specifically designed to transmit in a configurable control resource set (CORESET); PDCCH search spaces)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 15, Chen discloses an apparatus for wireless communication at a user equipment (UE) [fig. 20, paragraphs 0139, an apparatus for wireless communication at a user equipment (UE) (a UE 115)], comprising:
a memory [fig. 20, paragraphs 0141, 0142, a memory (memory 2025)]; and
at least one processor coupled to the memory [fig. 20, paragraphs 0139, 0140, at least one processor coupled to the memory (processor 2020 may be configured to operate a memory)] and configured to:
determine, by the UE [fig. 1, UE (UEs 115)], a half-duplex configuration for use in communicating with an access point [paragraphs 0006, 0042, 0061, 0134, determining, by the UE, a half-duplex configuration for use in communicating with an access point (wireless device 1805 that supports half-duplex operation in NR systems)], 
determine a direction for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, determining a direction for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot)]; and 
transmit or receiving according to the direction for the slot and the half-duplex configuration [paragraphs 0061, 0064, 0072, 0117, 0182, transmitting or receiving according to the direction for the slot and the half-duplex configuration (transitioning between configurations (or link directions) may be based on a type or capability (e.g., half-duplex configuration); UE 115 may determine a duration of a transition period between the first symbol period and the second symbol period, where the duration of the transition period is based at least in part on a structure of the first slot)].
Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline.
However, Lin teaches each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline [fig. 5, pages 3, 6, 7, each slot of the half-duplex configuration (duplexing options supported in NR) including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline (5G NR PDCCH and PUCCH; short PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's apparatus with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 16, Chen discloses a method of wireless communication at an access point [fig. 26, paragraphs 0044, 0184, a method of wireless communication at an access point (method 2600 may be implemented by a base station 105)], comprising: 
configuring a first user equipment (UE) [fig. 1, UE (UEs 115)] with a first half-duplex configuration [paragraphs 0006, 0032, 0042, 0061, 0134, configuring a first user equipment (UE) with a first half-duplex configuration (wireless device 1805 that supports half-duplex operation in NR systems)], 
configuring a second UE with a second half-duplex configuration that is different than the first half-duplex configuration [paragraphs 0006, 0032, 0042, 0061, 0134, configuring a second UE with a second half-duplex configuration that is different than the first half-duplex configuration (stations 105 may perform radio configuration and scheduling for communication with UEs 115)], 
indicating a first direction to the first UE and a second direction to the second UE for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, indicating a first direction to the first UE and a second direction to the second UE for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot; the second link direction during the second symbol period)]; 
transmitting or receiving the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot [paragraphs 0025, 0048, 0058, 0067, transmitting or receiving the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot (symbol 525 of slot 505-a may be allocated for an uplink transmission, and a subsequent symbol 540 of slot 505-b may be allocated for a downlink transmission)]; and 
transmitting acknowledgment retransmission request on the first PDCCH or the second PDCCH or receiving an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively [paragraphs 0036, 0048, 0058, 0061, 0068, 0075, 0094, 0101, transmitting acknowledgment retransmission request on the first PDCCH or the second PDCCH or receiving an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively (UE 115-a may transmit HARQ responses for a group of slots allocated for a specific link direction; control information transmitted using RRC configured resources, downlink or uplink grants … and UE 115-a may support acknowledgment/negative acknowledgment (ACK/NACK))].
Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH), a first uplink short burst, and a corresponding first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH, a second uplink short burst, and a second HARQ timeline; transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot.
However, Lin teaches each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH), a first uplink short burst, and a corresponding first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH, a second uplink short burst, and a second HARQ timeline [fig. 5, pages 3, 6, 7, each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH), a first uplink short burst, and a corresponding first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH, a second uplink short burst, and a second HARQ timeline (5G NR PDCCH and PUCCH; short PUCCH; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)]; transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot [fig. 5, page 6, 7, transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot (NR PDCCHs are specifically designed to transmit in a configurable control resource set; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 17, Chen discloses the method of claim 16, 
wherein each half-duplex configuration defines a timing gap between uplink slots [fig. 5, paragraphs 0047, 0058, 0067, 0072, 0104, wherein each half-duplex configuration defines a timing gap between uplink slots (UE 115-a may use this time to transition between an uplink and downlink configuration; UE 115 scheduled for simultaneous uplink and downlink communication may refrain from communicating)].

As per claim 18, Chen discloses the method of claim 17, 
wherein the timing gap is predetermined, signaled to a respective UE, or derived from a respective PDCCH timing [paragraphs 0067, 0072, 0084, wherein the timing gap is predetermined, signaled to a respective UE, or derived from a respective PDCCH timing (base station 105 may configure the UE 115 to refrain from communicating in a specific link direction)].

As per claim 19, Chen discloses the method of claim 16, Chen does not explicitly disclose wherein the first grant indicates resources for the first transport block based on a semi-static configuration for the first UE, and wherein the direction is based on the semi-static configuration for the first UE.
However, Lin teaches wherein the first grant indicates resources for the first transport block based on a semi-static configuration for the first UE, and wherein the direction is based on the semi-static configuration for the first UE [fig. 5, page 3, 4, wherein the first grant indicates resources for the first transport block based on a semi-static configuration for the first UE, and wherein the direction is based on the semi-static configuration for the first UE (semi-statically configured UL/DL configuration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including a semi-static configuration for the UE as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 20, Chen discloses the method of claim 16, 
wherein the base station indicates the first direction for the slot based on a configuration for each of a plurality of channels within the slot for the first UE [paragraphs 0005, 0050, 0067, 0081, wherein the base station indicates the first direction for the slot based on a configuration for each of a plurality of channels within the slot for the first UE (communication in different link directions)], and 
wherein the first direction for the slot is based on a priority rule when two of the plurality of channels are configured for different directions [paragraphs 0044, 0051, 0083, 0089, 0096, 0109, wherein the first direction for the slot is based on a priority rule when two of the plurality of channels are configured for different directions (priority associated with each carrier (e., channels); establish different priorities for communication on resources of different channels)].

As per claim 21, Chen discloses the method of claim 20, Chen does not explicitly disclose wherein transmitting the first grant comprises dynamically configuring at least one of the plurality of channels by downlink control information on the respective PDCCH.
However, Lin teaches wherein transmitting the first grant comprises dynamically configuring at least one of the plurality of channels by downlink control information on the respective PDCCH [pages 3, 4, wherein transmitting the first grant comprises dynamically configuring at least one of the plurality of channels by downlink control information on the respective PDCCH (the network can dynamically inform the UE to switch to a wider bandwidth for reception)].
Lin, pages 2, 7].

As per claim 22, Chen discloses the method of claim 21, 
wherein the priority rule indicates an order of channels [paragraphs 0051, 0083, 0085, 0089, 0096, 0103, wherein the priority rule indicates an order of channels (base station 105 may establish different priorities for communication on resources)].

As per claim 23, Chen discloses the method of claim 16, 
wherein receiving the first transport block according to the first grant comprises receiving demodulation reference signals (DMRS) from the first UE across a plurality of slots and coherently combining the DMRS to estimate a channel from the first UE [paragraphs 0057, 0058, wherein receiving the first transport block according to the first grant comprises receiving demodulation reference signals (DMRS) from the first UE across a plurality of slots and coherently combining the DMRS to estimate a channel from the first UE (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol (i.e., symbol 540))].

As per claim 24, Chen discloses the method of claim 23, 
paragraphs 0058, 0082, 0095, 0102, 0108, 0179, wherein the first grant for the first UE in the slot is a downlink grant and receiving the first transport block comprises receiving the DMRS in symbols that do not collide with a downlink transport block or measurement in the slot (uplink transmissions and downlink transmissions scheduled during the same symbol period on these cells may interfere with each other (e.g., for half-duplex UEs 115); various interference mitigation techniques)].

As per claim 25, Chen discloses the method of claim 23, 
wherein transmitting the first grant comprises transmitting an uplink grant when a DMRS is scheduled for transmission in the slot [paragraphs 0026, 0043, 0058, 0082, 0086, wherein transmitting the first grant comprises transmitting an uplink grant when a DMRS is scheduled for transmission in the slot (UE may be scheduled (or required) to transmit uplink signals)].

As per claim 26, Chen discloses the method of claim 23, 
wherein receiving the DMRS from the first UE across the plurality of slots comprises refraining from receiving a scheduled DMRS in the slot in response to transmitting a downlink grant for the slot for the first UE [paragraphs 0047, 0051, 0058, 0097, wherein receiving the DMRS from the first UE across the plurality of slots comprises refraining from receiving a scheduled DMRS in the slot in response to transmitting a downlink grant for the slot for the first UE (UE 115-a may refrain from communicating (with the BS) during one or more subsequent symbol periods to allow sufficient time to transition to a downlink configuration)].

As per claim 27, Chen discloses the method of claim 23, further comprising 
transmitting a configuration to the first UE indicating whether to transmit the DMRS in a downlink slot [paragraphs 0057, 0058, transmitting a configuration to the first UE indicating whether to transmit the DMRS in a downlink slot (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol)].

As per claim 28, Chen discloses the method of claim 23, 
wherein receiving the DMRS from the first UE across the plurality of slots is based on a priority indication for the respective transport block [paragraphs 0051, 0058, 0083, 0089, 0096, 0109, wherein receiving the DMRS from the first UE across the plurality of slots is based on a priority indication for the respective transport block].

As per claim 29, Chen discloses the method of claim 28, Chen does not explicitly disclose wherein the priority indication is one of a downlink control information (DCI) format, a DCI bit field, a radio network temporary identifier (RNTI), a control resource set (CORESET) or search space set index, or a logical channel.
However, Lin teaches wherein the priority indication is one of a downlink control information (DCI) format, a DCI bit field, a radio network temporary identifier (RNTI), a page 6, wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel (PDCCHs are specifically designed to transmit in a configurable control resource set (CORESET); PDCCH search spaces)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 30, Chen discloses an apparatus for wireless communication at a base station [fig. 22, paragraphs 0154, 0156, an apparatus for wireless communication at a base station (wireless device 2205 may be an example of aspects of a wireless device 2105 or a base station 105)], comprising: 
a memory [fig. 22, 24, paragraphs 0172, 0173, a memory (memory 2425)]; and 
at least one processor coupled to the memory [fig. 22, 24, paragraphs 0172, 0173, at least one processor coupled to the memory (processor 2420 may be configured to operate a memory)] and configured to: 
configure a first user equipment (UE) [fig. 1, UE (UEs 115)] with a first half-duplex configuration [paragraphs 0006, 0032, 0042, 0061, 0134, configure a first user equipment (UE) with a first half-duplex configuration (wireless device 1805 that supports half-duplex operation in NR systems)], 
paragraphs 0006, 0032, 0042, 0061, 0134, configure a second UE with a second half-duplex configuration that is different than the first half-duplex configuration (stations 105 may perform radio configuration and scheduling for communication with UEs 115)], 
indicate a first direction to the first UE and a second direction to the second UE for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, indicate a first direction to the first UE and a second direction to the second UE for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot; the second link direction during the second symbol period)]; 
transmit or receive the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot [paragraphs 0025, 0048, 0058, 0067, transmit or receive the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot (symbol 525 of slot 505-a may be allocated for an uplink transmission, and a subsequent symbol 540 of slot 505-b may be allocated for a downlink transmission)]; and 
transmit a retransmission request on the first PDCCH or the second PDCCH or receive an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively [paragraphs 0036, 0048, 0058, 0061, 0068, 0075, 0094, 0101, transmit a retransmission request on the first PDCCH or the second PDCCH or receive an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively (UE 115-a may transmit HARQ responses for a group of slots allocated for a specific link direction; control information transmitted using RRC configured resources, downlink or uplink grants … and UE 115-a may support acknowledgment/negative acknowledgment (ACK/NACK))].
Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH), a first uplink short burst, and a corresponding first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH, a second uplink short burst, and a second HARQ timeline; transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot.
However, Lin teaches each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH), a first uplink short burst, and a corresponding first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH, a second uplink short burst, and a second HARQ timeline [fig. 5, pages 3, 6, 7, each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH), a first uplink short burst, and a corresponding first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH, a second uplink short burst, and a second HARQ timeline (5G NR PDCCH and PUCCH; short PUCCH; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)]; transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot [fig. 5, page 6, 7, transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot (NR PDCCHs are specifically designed to transmit in a configurable control resource set; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's apparatus with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al., U.S. Publication No. 2018/0376473, wherein NR may utilize the uplink and downlink and include support for half-duplex operation. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469